DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed May 03, 2022 claim 15 has been amended. Claims 26 through 28 were previously withdrawn from consideration. Claims 15 through 28 are currently pending.

Response to Arguments
Applicant's arguments filed May 03, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments are not persuasive because applicant has not provided any argument or evidence that determining a respective glass thickness at a plurality of evaluation points on the optical glass produces unexpected and superior results over the prior art. As was discussed previously, thickness of the glass was a relevant process parameter for determining the amount of dye needed for coloring. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP section 2144.05.II.A. As was discussed in the previous Office Action, Duis already teaches the idea of determining thicknesses of a glass/optical glass and therefore it would have been obvious to have determined a plurality of thicknesses during routine experimentation.
Applicant’s arguments and amendments to the claims have overcome the 112(b) rejections.

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al (U.S. Patent # 5,335,187) in view of Duis et al (U.S. Patent Publication No. 2011/024934).
	In the case of claims 15, 16 and 25, Koizumi teaches a method for coloring a spectacle lens/optical glass which included a predetermined glass material for obtaining a target coloration with a target color pigment (Abstract, Column 1 Lines 6-10 and Column 3 Lines 10-22). The method of Koizumi teaches determining a material-specific intrinsic coloration of the glass/lens material and identifying an intrinsic coloration based on the material-specific intrinsic coloration by determining the color characteristics of an undyed lens and identifying the transmittance properties of the undyed lens (Column 3 Line 59 through Column 4 Line 2). Koizumi further teaches determining a reference color pigment amount in order to obtain a target coloration on reference substrates/sample lenses by specifying a color correction model based on the determined reference color pigment amounts and determining a target color pigment amount based on the specified color correction model (Column 4 Lines 3-53 and Columns 10 and 11 Claims 1 and 8).
	Koizumi does not specifically teach having determined a glass thickness at a plurality of evolution points on the optical glass and using those determined thicknesses to identifying an intrinsic coloration of the glass.
	Duis teaches a method for dyeing an optical lens (Abstract and Page 1 Paragraph 002). Duis further teaches that the thickness of the lens affected the particular amount of dye need and therefore the intrinsic coloration of the glass/lens (Page 4 Paragraphs 0038 and 0039).
	Based on the teachings of Duis, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined the thicknesses of the lens of Koizumi because the thickness of the lens being colored affected amount of dye needed for coloring/dyeing the lens.
	As for claims 17-24, neither Koizumi nor Duis teach using the required equations to determine the glass thickness and pigment amounts. However, section 2144.05.II.A of the MPEP station “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, as was discussed previously, the glass thickness and target and reference pigment amounts were known relevant process parameters for coloring the lens and therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art determined optimal values for the glass thickness and pigment amounts through routine experimentation.

Conclusion
	Claims 15 through 25 have been rejected. Claims 26 through 28 have been withdrawn from consideration. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712